17-13633-mkv         Doc 277       Filed 04/12/19       Entered 04/12/19 15:33:44   Main Document
                                                      Pg 1 of 9


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
 In re:
                                                                  Chapter 11
 Robert Francis Xavier Sillerman,
 aka Robert F.X. Sillerman,                                       Case No.: 17-13633 (MKV)
 aka Robert F. Sillerman,
 aka Robert X. Sillerman,

                                              Debtor.
 -------------------------------------------------------------X

              SO-ORDERED STIPULATION BETWEEN DEBTOR AND
        OFFICIAL COMMITTEE OF UNSECURED CREDITORS RESOLVING
       MOTION PURSUANT TO BANKRUPTCY CODE SECTIONS 105, 363(c), 345
       AND 1115 AND BANKRUPTCY RULE 2015.3 FOR ORDER RESTRICTING
        DEBTOR’S USE OF ESTATE PROPERTY AND REQUIRING PERIODIC
       DISCLOSURES CONCERNING THE DEBTOR’S AFFILIATED ENTITIES

        This stipulation and order (the “Stipulation”), effective as of the date this Stipulation is
 “so ordered” by the undersigned Bankruptcy Judge (the “Effective Date”), is by and between
 Robert F.X. Sillerman, as debtor and debtor in possession (the “Debtor”) in case No. 17-13633
 (the “Bankruptcy Case”) pending in the United States Bankruptcy Court for the Southern District
 of New York (the “Court”) and the official committee of unsecured creditors appointed in the
 Bankruptcy Case (the “Committee”), each by his or its respective undersigned counsel.
                                                  RECITALS

        WHEREAS, on March 13, 2019, the Committee filed the Official Committee of Unsecured
 Creditors’ Motion Pursuant to Bankruptcy Code Sections 105, 363(c), 345 and 1115 And
 Bankruptcy Rule 2015.3 For Order Restricting Debtor’s Use of Estate Property And Requiring
 Periodic Disclosures Concerning The Debtor’s Affiliated Entities [ECF No. 246] (the “Motion”).

        WHEREAS, in the Motion the Committee asserts that the Debtor is using property of the
 Debtor’s estate out of the ordinary course without obtaining prior Court approval, in connection
 with, among other things, expenditures for personal living expenses and transfers from the
 Debtor’s estate to third parties.

        WHEREAS, in the Motion the Committee further asserts that the Debtor is not complying
 with various reporting requirements of title 11 of the U.S. Code (the “Bankruptcy Code”) and the
 Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).

        WHEREAS, on March 27, 2019, the Debtor filed an objection to the Motion [ECF No.
 259] and the Committee filed a reply to such objection [ECF No. 261].
17-13633-mkv      Doc 277     Filed 04/12/19     Entered 04/12/19 15:33:44        Main Document
                                               Pg 2 of 9


          WHEREAS, the Debtor disputes the Committee’s assertions that he has made expenditures
 or transfers out of the ordinary course which required prior Court approval and contends that any
 reporting deficiencies were neither intentional nor material and, in any event, the Debtor intends
 to rectify completely any reporting deficiencies.

        WHEREAS, the Committee and the Debtor entered into discussions and negotiations to
 resolve the Motion consensually.

         NOW, THEREFORE, in consideration of the covenants, terms and conditions set forth
 herein, the Committee and the Debtor (the “Parties”) stipulate as follows:
          1.      Without prior Court approval, during the month of April 2019, the Debtor shall
 not expend cash in which the Debtor’s bankruptcy estate has an interest except as provided for
 such month under the budget proposed by the Debtor in the form attached hereto as Exhibit A
 (the “Budget”); provided, however, that the Debtor’s use of cash may vary from the Budget by
 up to fifteen percent (15%) on a line item basis; and provided, further, that the Debtor may
 utilize a credit card to purchase a budgeted item and then use such cash to pay the invoice(s) for
 such charge(s) issued by the sponsor of the credit card. The Parties shall from time to time
 confer in good faith to attempt to reach agreement on any extension or amendment of the Budget
 as the needs of the Debtor or the Bankruptcy Case may require. Any such agreed upon extended
 or amended Budget shall be filed by the Debtor on the Court docket in this Bankruptcy Case and
 shall not be effective until it is so filed. In the event that the Parties cannot agree on any
 extension of the Budget, upon the Budget’s expiration the Debtor shall use cash only in
 accordance with the Bankruptcy Code and subject to the restrictions set forth below, and the
 rights of the Committee and any other party in interest to seek an order imposing further
 budgetary restrictions on the Debtor are reserved, as are the rights of the Debtor to oppose such
 budgetary restrictions. Nothing in this Stipulation shall constitute Court authorization for the
 Debtor to use cash or other property upon entry of an order appointing a chapter 11 trustee or
 converting this case to one under chapter 7. The Parties acknowledge certain budgeted items
 have been calculated on an annualized basis and may not be incurred in twelve (12) equal
 monthly amounts.

         2.      Except for transfers to or for the benefit of the Debtor’s spouse, Laura Sillerman,
 as provided by the Budget, the Debtor shall provide the Committee with seven (7) business days
 written notice (an “LBS Transfer Notice”) prior to making any transfer to or for the benefit of
 his spouse of cash or property in which the estate may have an interest (including transfers
 proposed to be made to her by a Related Party, as such term is defined herein, and any tax refund
 or portion thereof received by the Debtor subsequent to February 28, 2019) (each an “LBS
 Transfer”). The LBS Transfer Notice shall state the amount of cash or describe such other
 property to be transferred and Laura Sillerman’s purported interest in such cash or property. Any
 LBS Transfer Notice shall be served via email and overnight mail or hand delivery to both of the
 Committee’s counsel of record as set forth below. If the Committee objects to an LBS Transfer
 (each an “LBS Transfer Objection”) by serving such objection by email and overnight mail or
 hand delivery on Debtor’s undersigned counsel, the Debtor shall not make the transfer of cash or
 property described in the LBS Transfer Notice unless and until there is a further order of the
 Court approving the LBS Transfer or the Committee notifies the Debtor in writing that it
 withdraws the LBS Transfer Objection. In lieu of an LBS Transfer Notice respecting a transfer

                                                 2
17-13633-mkv      Doc 277      Filed 04/12/19     Entered 04/12/19 15:33:44         Main Document
                                                Pg 3 of 9


 to Laura Sillerman of proceeds from sale of the primary residence in New York City that she
 jointly owns with the Debtor, the Debtor may serve the Committee counsel with a filed copy of
 the Debtor’s motion for bankruptcy court approval to sell the New York City townhouse
 provided such motion includes a description of the proposed transfer.

         3.      The Debtor shall not cause or permit any Related Entity to transfer cash or sell,
 transfer, assign, encumber, redeem, liquidate, or otherwise dispose of any asset or interest in any
 asset without prior Court approval or prior written consent from the Committee; provided,
 however, that the Debtor may make transfers of funds to MJX, LLC and 520X Residential LLC,
 in order that they may, in turn, remit such funds to make transfers permitted by the Budget. For
 purposes of this Stipulation, Related Entity shall mean (a) all Affiliates as defined in Bankruptcy
 Code section 101(2); (b) all partnerships in which the Debtor is a general partner; (c) all
 corporations and limited liability companies in which the Debtor is an officer, director, manager,
 or person in control; and (d) all joint ventures in which the Debtor has an interest.

         4.      Subject to permitted expenditures as provided in the Budget, the Debtor shall
 maintain all tax refunds received by the Debtor subsequent to February 28, 2019 and the
 proceeds of all dispositions of property in which the bankruptcy estate has an interest (including
 proceeds of dispositions of property jointly owned by the Debtor and his spouse), and shall
 maintain or cause each Related Entity to maintain, as the case may be, the proceeds of all of their
 asset dispositions (including proceeds of refinancing of assets in which a Related Entity has an
 interest) subject to the entry of order(s) of this Court authorizing the disposition of such
 proceeds.

         5.      The Debtor shall not transfer any cash or assets in which the Debtor’s bankruptcy
 estate has an interest to pay attorneys, accountants, auctioneers, brokers, liquidators, consultants,
 investment bankers or any restructuring professional without prior Court approval of both (a)
 such professional’s retention by the estate, and (b) the fees and reimbursable expenses incurred
 by such professional.

         6.      Without prior Court order or written agreement with the Committee, the Debtor
 shall not deposit or invest any cash or assets in which the Debtor’s bankruptcy estate has an
 interest (or cause or permit a Related Entity to deposit or invest any cash or assets) other than in
 a depository account that is insured or guaranteed by the United States or by a department,
 agency, or instrumentality of the United States or backed by the full faith and credit of the United
 States, in accordance with section 345(b) of the Bankruptcy Code; provided, however, that the
 Debtor is not required to liquidate MJX, LLC’s interests in its private equity investments

         7.      The Debtor shall file the reports required by Bankruptcy Rule 2015.3 that
 substantially comply with Official Form 26 (the “Rule 2015.3 Reports”) with financial
 information as of March 1, 2018 and September 1, 2019 within 30 days after entry of this
 Stipulation and Order, and thereafter timely comply with Bankruptcy Rule 2015.3.

        8.      All rights of the Committee are reserved, including, without limitation, to seek the
 appointment of a chapter 11 trustee, the conversion of this case to chapter 7 or the recovery of
 any unauthorized transfers made by the Debtor at any time and the rights of the Debtor are
 reserved, including, without limitation, to oppose any such request.

                                                   3
17-13633-mkv      Doc 277      Filed 04/12/19     Entered 04/12/19 15:33:44         Main Document
                                                Pg 4 of 9


         9.      This Stipulation constitutes the sole and entire agreement of the Parties with
 respect to the subject matter contained herein, and supersedes all prior and contemporaneous
 understandings, agreements, representations and warranties, both written and oral, with respect
 to such subject matter.

         10.     If any term or provision of this Stipulation is invalid, illegal or unenforceable in
 any jurisdiction, such invalidity, illegality or unenforceability shall not affect any other term or
 provision of this Stipulation or invalidate or render unenforceable such term or provision in any
 other jurisdiction.

         11.     This Stipulation may be executed in counterparts, each of which shall be deemed
 an original, but all of which together shall be deemed to be one and the same agreement. A
 signed copy of this Stipulation delivered by facsimile, e-mail or other means of electronic
 transmission shall be deemed to have the same legal effect as delivery of an original signed copy
 of this Stipulation.



 STIPULATED AND AGREED:

  ROSEN & ASSOCIATES, P.C.                      MEYER, SUOZZI, ENGLISH & KLEIN, P.C.
  Attorneys for the Debtor and                  Counsel for the Official Committee of
  Debtor in Possession                          Unsecured Creditors



  By: _/s/ Sanford Philip Rosen__
                                                By: _/s/ Jil Mazer-Marino
       Sanford P. Rosen, Esq.
                                                    Thomas R. Slome, Esq.
  747 Third Avenue                                  Jil Mazer-Marino, Esq.
  New York, NY 10017-2803                       990 Stewart Avenue, Suite 300
  srosen@rosenpc.com                            P.O. Box 9194
                                                Garden City, New York 11530
                                                tslome@msek.com
                                                jmazermarino@msek.com

 SO ORDERED:

 Dated: New York, New York
        April 12, 2019


                                                                 s/ Mary Kay Vyskocil
                                                               Honorable Mary Kay Vyskocil
                                                               United States Bankruptcy Judge




                                                   4
17-13633-mkv   Doc 277   Filed 04/12/19     Entered 04/12/19 15:33:44   Main Document
                                          Pg 5 of 9
17-13633-mkv   Doc 277   Filed 04/12/19     Entered 04/12/19 15:33:44   Main Document
                                          Pg 6 of 9
17-13633-mkv   Doc 277   Filed 04/12/19     Entered 04/12/19 15:33:44   Main Document
                                          Pg 7 of 9
17-13633-mkv   Doc 277   Filed 04/12/19     Entered 04/12/19 15:33:44   Main Document
                                          Pg 8 of 9
17-13633-mkv   Doc 277   Filed 04/12/19     Entered 04/12/19 15:33:44   Main Document
                                          Pg 9 of 9
